Exhibit 10.1

 

[g48231kaimage002.jpg]

 

December 1, 2004

 

Mr. Raymond A. Jean

5014 Cedar Creek

Houston TX 77056

 

 

Dear Ray:

 

The purpose of this letter is to amend the severance provision of your
Employment Agreement dated February 14, 2001. Section 14 of your Employment
Agreement outlines the severance terms in the event of your termination for a
reason other than an “Event of Termination for Cause” as defined in your Change
in Control Agreement. For the sole purpose of determining your qualifications
for severance from Quanex Corporation, the following is added to the
definitional terms for “Event of Termination for Cause” as outlined in Section 4
of your Change in Control Agreement:

 

(vi) a material violation of the Company’s Code of Business Conduct & Ethics.

 

All other terms and conditions of your Employment Agreement remain the same.

 

 

Best regards,

 

 

 

/s/ Vincent R. Scorsone

 

 

Vincent R. Scorsone, Chairman

 

Compensation & Management Development Committee

 

Quanex Corporation Board of Directors

 

 

ACCEPTANCE OF TERMS OF AMENDED EMPLOYMENT AGREEMENT

 

 

  /s/ Raymond A. Jean

 

Raymond A. Jean

 

 

 

  12/10/04

 

Date

 

 

 

Quanex Corporation

1900 West Loop South, Suite 1500 • Houston, Texas 77027

713/961-4600  •  713/629-0113 Fax

www.quanex.com

 

--------------------------------------------------------------------------------